2016 HAY 23 AH 8=5


IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


IN THE MATTER OF THE                            No. 73578-1-1
PERSONAL RESTRAINT OF:
                                                DIVISION ONE
JORRELL AVERY HICKS,
                                                 UNPUBLISHED OPINION
                    Petitioner.
                                                 FILED:   MAY 2 3 2016


      Per Curiam. A jury convicted Jorrell Hicks of several charges stemming

from a drug-related robbery and shooting in Snohomish County Superior Court

Cause No. 11-1-02036-8. He filed a personal restraint petition, alleging, among

other things, that the court imposed a sentence that exceeds the 10-year statutory

maximum on his conviction of possession of a controlled substance with intent to

deliver. See RCW 69.50.401; RCW 9A.20.021(b). The State concedes error.

      We accept the State's concession that the trial court exceeded its

authority in sentencing Hicks to a term of community custody of 12 months in

addition to a 120-month term of confinement (consisting of a base term of 84

months plus a 36-month firearm enhancement), the statutory maximum for the

offense. The trial court was required under RCW 9.94A.701(9) to reduce his

term of community custody to zero. See State v. Boyd, 174 Wash. 2d 470, 275
P.3d 321 (2012): see also State v. Winborne, 167 Wash. App. 320, 329, 273 P.3d
454, review denied, 174 Wash. 2d 1019 (2012).
No. 73578-1-1/2



       Accordingly, we grant Hicks's petition as to this issue and remand to the

trial court to amend the community custody term consistent with RCW

9.94A.701(9).1




                                     For the court:




1Hicks has filed a motion seeking reconsideration of the March 18, 2016 order of the Acting
Chief Judge dismissing the otherclaims raised in his petition. Because the Rules ofAppellate
procedure do not permit motions for reconsideration of such orders, the motion will be placed in
the file without further action. See RAP 12.4(a). The appropriate mechanism for review of the
Acting Chief Judge's order of dismissal is by discretionary review in the Supreme Court. See
RAP 16.14(c).